
	

116 SJ 50 PCS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Internal Revenue Service, Department of the Treasury, relating to “Contributions in Exchange for State or Local Tax Credits”.
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		Calendar No. 258116th CONGRESS
		1st Session
		S. J. RES. 50
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2019
			Mr. Schumer (for himself, Mr. Wyden, Mr. Menendez, Mrs. Gillibrand, Mr. Booker, Mr. Blumenthal, Mrs. Murray, Mr. Murphy, Mr. Merkley, Mr. Van Hollen, Mr. Durbin, Ms. Duckworth, and Mr. Carper) introduced the following joint resolution; which was read twice and referred to the Committee on Finance
		
		October 22, 2019Committee discharged by petition, pursuant to 5 U.S.C. 802(c), and placed
on the calendarJOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Internal Revenue Service, Department of the Treasury,
			 relating to Contributions in Exchange for State or Local Tax Credits.
	
	
 That Congress disapproves the rule submitted by the Internal Revenue Service, Department of the Treasury, relating to Contributions in Exchange for State or Local Tax Credits (84 Fed. Reg. 27513 (June 13, 2019)), and such rule shall have no force or effect.
		
	October 22, 2019Committee discharged by petition, pursuant to 5 U.S.C. 802(c), and placed
on the calendar